DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120313593 A1 to Knuppel et al. in view of NPL “An Optimal Model-Based Control Technique to Improve Wind Farm Participation to Frequency Regulation” to Baccino et al. and US 20100025994 A1 to Cardinal et al. 
Regarding claim 1, Knuppel et al. discloses a method comprising:
controlling, by a wind park controller (Fig. 13: 1301), the plurality of wind turbines (1312) using a plurality of individual wind turbine control signals (1305), 
wherein the respective individual wind turbine control signal is based on: 
a desired additional wind park power to be supplied from the wind park to the utility grid [0066], and 
an operational characteristic of the respective wind turbine, wherein the operational characteristic of each wind turbine includes at least one of: an individual capability of inertial response or inertial power, measured or estimated; an individual availability of inertial response or inertial power, measured or estimated ([0091]: wind farm controller has an inertial response (IR) counter); an individual temperature of at least one of a generator and/or a converter and/or a bearing of a wind turbine rotor, measured or estimated; an individual electrical condition, measured or estimated; and an individual wind speed, measured or estimated;
wherein the respective individual wind turbine control signal is further based on a recovery profile (Fig. 2: 201) of the respective wind turbine defining recovery parameters of a recovery process re-accelerating the wind turbine rotor [0025], the recovery profile defining a maximally allowed time range over which recovery should be completed (Fig. 6: Tend) or defining maximally allowed power drop [0025].
However, it fails to disclose the respective individual wind turbine control signal is further based on operational characteristics of all other wind turbines of the wind park; and wherein individual power losses from an output terminal of the respective wind turbine to a point of common coupling to which the wind turbines are connected are considered such that by controlling the wind turbines with the plurality of individual wind turbine control signals the desired additional wind park power is available for the utility grid at the point of common coupling, wherein the power losses involve dissipation of power such that the power delivered at the output terminal of the wind turbine is only partially transmitted to the point of common coupling.
Baccino et al. teaches the respective individual wind turbine control signal is further based on operational characteristics of all other wind turbines of the wind park (Section C, under equation (9): The additive control signal ui has to be computed by considering the wind conditions of each WT and guaranteeing the overall system stability).
Cardinal et al. teaches individual power losses (Fig. 2: 90) from an output terminal of the respective wind turbine (35) to a point of common coupling (25) to which the wind turbines are connected are considered such that by controlling the wind turbines with the plurality of individual wind turbine control signals (Fig. 3: 170) the desired additional wind park power is available for the utility grid at the point of common coupling, wherein the power losses involve dissipation of power (Line drop) such that the power delivered at the output terminal of the wind turbine is only partially transmitted to the point of common coupling.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the further calculation as disclosed by Baccino et al. and the line drop consideration as disclosed by Cardinal et al. to the method disclosed by Knuppel et al.
One would have been motivated to do so to optimize the total power output of the wind farm since each wind turbine output is put into consideration and to consider possible thermal power loses over transmission lines.  
Regarding claim 2, Knuppel et al. discloses the respective individual wind turbine control signal is further based on a inertial response profile of the respective wind turbine [0091], the inertial response profile defining a maximally allowed additional power and/or a maximally allowed time range over which the maximal additional power is allowed to be output (Fig. 6: Pop max and Tend).
Regarding claim 6, Knuppel et al. discloses the individual additional wind turbine power to be output by the respective wind turbine is higher based on: the higher the individual capability of inertial response or inertial power is; and/or the higher the rotor speed is; and/or the lower the temperature of the component is; and/or the higher the individual wind speed is ([0091]; farm controller chooses based on inertia use).
Regarding claim 7, Knuppel et al. discloses based on the operational characteristics of one or a plural of wind turbines and the desired additional wind park power, an optimization is applied such that a target function is optimized, the target function including at least one of: park power loss; individual recovery time and/or recovery energy loss of each wind turbine; collective recovery time and/or recovery energy loss of all wind turbines; individual load and/or wear of each wind turbine; and 
Regarding claim 8, Knuppel et al. discloses the optimization uses electrical and/or mathematical models or a closed loop control ([0091]: counter system).
Regarding claim 9, Knuppel et al. discloses at least two wind turbines are controlled to supply different amounts of power to the utility grid [0093].
Regarding claim 10, Knuppel et al. discloses the desired additional wind park power comprises desired additional wind park active power, wherein the individual additional wind turbine power comprises an individual additional wind turbine active power [0011].
Regarding claim 11, the combination of Knuppel et al. and Baccino et al. discloses measuring a wind park output power at the point of common coupling (Fig. 13: Ppcc); summing the desired additional wind park power (PDroop) and a park reference power (P parksetpoint) to obtain a total desired wind park power; deriving a difference (at +- in 1301) between the total desired wind park power and the measured wind park output power; supplying the difference or an estimate of the park loss derived using a model of park electrical layout to a closed loop controller (Kp + Ki/s); supplying an output signal (1304) of the controller and the operational characteristics of all wind turbines (Baccino et al., Section C) to a wind park power distribution algorithm, that is configured to generate the individual wind turbine control signals (1305) based thereon.
Regarding claim 12, Knuppel et al. discloses a method comprising:
controlling the plurality of wind turbines (Fig. 13: 1312) using a plurality of individual wind turbine control signals (1305), each of the wind turbines (1312) 
wherein the respective individual wind turbine control signal is based on: 
a desired additional wind park power to be supplied from the wind park to the utility grid [0066], and 
an operational characteristic of the respective wind turbine, wherein the operational characteristic of each wind turbine includes at least one of: an individual capability of inertial response or inertial power, measured or estimated; an individual availability of inertial response or inertial power, measured or estimated ([0091]: wind farm controller has an inertial response (IR) counter); an individual temperature of at least one of a generator and/or a converter and/or a bearing of a wind turbine rotor, measured or estimated; an individual electrical condition, measured or estimated; and an individual wind speed, measured or estimated;
wherein the respective individual wind turbine control signal is further based on a recovery profile (Fig. 2: 201) of the respective wind turbine defining recovery parameters of a recovery process re-accelerating the wind turbine rotor [0025], the recovery profile defining a maximally allowed time range over which recovery should be completed (Fig. 6: Tend) or defining maximally allowed power drop [0025].
However, it fails to disclose the respective individual wind turbine control signal is further based on operational characteristics of all other wind turbines of the wind park; 
Baccino et al. teaches the respective individual wind turbine control signal is further based on operational characteristics of all other wind turbines of the wind park (Section C, under equation (9): The additive control signal ui has to be computed by considering the wind conditions of each WT and guaranteeing the overall system stability).
Cardinal et al. teaches individual power losses (Fig. 2: 90) from an output terminal of the respective wind turbine (35) to a point of common coupling (25) to which the wind turbines are connected are considered such that by controlling the wind turbines with the plurality of individual wind turbine control signals (Fig. 3: 170) the desired additional wind park power is available for the utility grid at the point of common coupling, wherein the power losses involve dissipation of power (Line drop) such that the power delivered at the output terminal of the wind turbine is only partially transmitted to the point of common coupling.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the further calculation 
One would have been motivated to do so to optimize the total power output of the wind farm since each wind turbine output is put into consideration and to consider possible thermal power loses over transmission lines.
Regarding claim 13, Knuppel et al. discloses a wind park comprising: wind turbines (Fig. 13: 1312); and the wind park controller (1301) according to claim 12.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

























Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457.  The examiner can normally be reached on M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/VIET P NGUYEN/Primary Examiner, Art Unit 2832